

117 HR 52 IH: Space Research Innovation Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 52IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Biggs introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo allow the Administrator of the National Aeronautics and Space Administration to establish a research center for deep space and interplanetary research, and for other purposes.1.Short titleThis Act may be cited as the Space Research Innovation Act. 2.Research Center for Deep-Space and Interplanetary Research(a)In generalThe Administrator of the National Aeronautics and Space Administration, using the authority under section 2304(c)(3)(B) of title 10, United States Code, shall—(1)establish a university-affiliated research center to facilitate capabilities in support of the National Aeronautics and Space Administration;(2)use such a university-affiliated research center to fund analyses and engineering support related to cis-lunar and deep-space missions and interplanetary research; and(3)ensure such a university-affiliated research center—(A)is held accountable for the technical quality of the work product developed under this section; and(B)has established expertise in convening academic and private sector groups to facilitate research and private-public partnerships. (b)Policies and proceduresThe Administrator shall develop and implement policies and procedures to govern, with respect to the establishment of the university-affiliated research center under subsection (a)—(1)the selection of participants;(2)the award of cooperative agreements or other contracts;(3)the appropriate use of competitive awards and sole source awards; and(4)the technical capabilities required.(c)EligibilityThe following entities shall be eligible to participate in a university-affiliated research center established under subsection (a)—(1)an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002));(2)an operator of a federally funded research and development center; and(3)a nonprofit or not-for-profit research institution.